I concur in the views expressed by Mr. Justice HANSON and Mr. Justice STRAUP. The state makes no claim that *Page 209 
the defendant participated in the actual stealing of the two heifers in question. The claim is made on behalf of the state that the defendant is guilty because he advised or encouraged the Indian Greenstick to steal the cattle. Recent possession of stolen property without a satisfactory explanation of how possession was secured may justify a jury in concluding that the person in possession participated in the actual stealing, but I cannot see how it can be said that the mere possession of stolen property tends to show that the person in possession of such property advised or encouraged the thief to steal the same. It is not at all uncommon for honest persons to purchase property from a thief. I therefore can see no escape from the conclusion that the conviction of the defendant in this case rests solely upon the evidence of the Indian, Greenstick, who admittedly was an accomplice. Under such circumstances, the judgment must be reversed.